 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CHRISTOPHER J. BECKER, State Bar No. 230529
     Supervising Deputy Attorney General
 3   JOANNA B. HOOD, State Bar No. 264078
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7343
 6    Fax: (916) 324-5205
      E-mail: Joanna.Hood@doj.ca.gov
 7   Attorneys for Defendant Bortolamedi
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     PATRICK FORD,                                          2:19-cv-00191 TLN-DB
13
                                             Plaintiff, STIPULATION TO SET ASIDE
14                                                      DEFAULT; ORDER
                     v.
15

16   BORTOLAMEDI, et al.,
17                                         Defendant.
18

19         Plaintiff Patrick Ford and Defendant Victor Bortolamedi, by and through their counsel,

20   hereby stipulate as follows, and request that the default entered against Defendant Bortolamedi be

21   set aside:

22         1.     On April 29, 2019, Plaintiff Ford requested entry of default as to Defendant

23   Bortolamedi;

24         2.     On April 30, 2019, the Clerk of Court filed a certificate of entry of default;

25         3.     Understanding that Defendant Bortolamedi intends to defend himself in this matter,

26   the parties wish to cooperate in setting aside the default and proceed with this action on the

27   merits;

28
                                                        1
                                                  Stipulation to Set Aside Default; Order (2:19-cv-00191 TLN-DB)
 1        4.    Accordingly, the parties respectfully stipulate and request that the entry of default
 2   against Defendant Bortolamedi be set aside;
 3        5.    Plaintiff shall file an amended complaint on or before October 26, 2019; and
 4        6.    Defendants shall respond to the amended complaint on or before November 25, 2019.
 5        IT IS SO STIPULATED.
 6   Dated: September 26, 2019                            Respectfully submitted,

 7                                                        XAVIER BECERRA
                                                          Attorney General of California
 8                                                        CHRISTOPHER J. BECKER
                                                          Supervising Deputy Attorney General
 9

10                                                        /s/ Joanna B. Hood

11
                                                          JOANNA B. HOOD
12                                                        Deputy Attorney General
                                                          Attorneys for Defendant Victor Bortolamedi
13

14

15
     Dated: September 25, 2019                            Respectfully submitted,
16

17
                                                          /s/ Kellan Patterson1
18

19
                                                          KELLAN PATTERSON
20                                                        Attorney for Plaintiff Patrick Ford

21

22

23   IT IS SO ORDERED.
24   DATED: September 26, 2019                              Troy L. Nunley
25                                                          United States District Judge

26

27
            1
            Pursuant to Local Rule 131(e), counsel authorized submission of this document on the
28   September 25, 2019.
                                                   2
                                                Stipulation to Set Aside Default; Order (2:19-cv-00191 TLN-DB)
